Exhibit 10.36

A. MICHAEL CHRETIEN / OFFER OF EMPLOYMENT

 

AMENDED OFFER OF EMPLOYMENT OF A. MICHAEL CHRETIEN

This Amended Offer of Employment of A. Michael Chretien is made September 16,
2011 at the City of Columbus, County of Franklin, State of Ohio, by
Intellinetics, Inc., 2190 Dividend Drive, Columbus, Ohio 43228 to A. Michael
Chretien, 7893 Devonwood Court, Dublin, Ohio 40317

We are pleased to offer you employment as Chairman of the Board, Vice President
of Compliance, and Secretary effective September 16, 2011. We know that your
experience, competence, values and enthusiasm will be a positive factor in the
future growth and success of Intellinetics, Inc.

 

1. Reporting directly to the President & CEO, as Chairman of the Board, Vice
President of Compliance, and Secretary your responsibilities will include the
following:

 

  1.1 Participate as a member of the senior management team regarding strategic
corporate decisions and direction

 

  1.2 Provide senior management with guidance regarding their respective legal
rights and duties associated with the administration and operation of
Intellinetics.

 

  1.3 Prepare and review all internal and external corporate agreements.

 

  1.4 Oversee corporate intellectual property.

 

  1.5 Perform other duties as properly assigned.

 

2. Remuneration will consist of: Salary, Equity, and Benefits. Additional
Remuneration may include Profit Sharing and Bonuses at the sole discretion of
Intellinetics.

 

  2.1 Salary: The position will start at the rate of Ninety Seven Thousand Five
Hundred Dollars ($97.500.00) per year, payable biweekly during each month that
this agreement shall be in force.

 

  2.2 Equity: Employee currently has a 42 Percent equity in Intellinetics common
stock.

 

  2.3 Benefits:

 

  2.3.1 Opportunity to participate in a 401(k) profit sharing plan subject to
plan eligibility requirements.

 

  2.3.2 Discretionary Employer contribution to selected Company health care
plan. Amount of Employer contribution reviewed and announced annually by
Employer.

 

  2.3.3 Twenty (20) business days paid vacation. Vacation days to be scheduled
at mutually agreed upon times. Vacation is earned and accrued on a monthly basis
with a maximum annual carryover of five (5) unused vacation days.

 

  2.3.4 Cell phone provided at Employer’s expense.

 

  2.3.5 Company installed Intellinetics phone-line at residence

 

  2.3.6 Reimbursement of all reasonable and documented business expenses.
Mileage for business travel will be reimbursed at the published rate.

 

  2.3.7 Five (5) personal days per annum. Personal days accrue monthly
calculated on an annual proportional basis; accrued unused personal days shall
not be carried over into the succeeding year.

 

  2.3.8 Your use of on-premise Exercise Facility upon execution of Liability and
Waiver Form.

 

  2.3.9 Paid Company Holidays; schedule announced by Employer annually.

 

  2.3.10 Discretionary Employer contribution for Employee professional
development and/or continuing education.

 

CONFIDENTIAL

 

Page 1 of 2



--------------------------------------------------------------------------------

A. MICHAEL CHRETIEN / OFFER OF EMPLOYMENT

 

3. Profit sharing and bonuses may become a component of your compensation at the
sole discretion of Employer.

You or Intellinetics may terminate this employment relationship at any time for
cause or without cause by giving written notice. The parties stipulate and agree
that Employee is an “At Will” employee under Ohio law and does not have a
contract of employment for a definite period. Employee’s status shall not change
except as set forth in writing signed by both parties to this Offer.

This Amended Offer of Employment and the Amended Employment Agreement dated
September 16, 2011 constitute all of our agreements and understandings regarding
your employment. There are no other oral or written agreements regarding your
employment and no one else is authorized to make any other agreements. Ohio law
shall govern this agreement and any employment relationship that may be formed
between the undersigned parties at any time.

 

Intellinetics, Inc.:     Employee: A. Michael Chretien /s/    William J.
Santiago             /s/    A. Michael Chretien         William J, Santiago,
President & CEO     A. Michael Chretien, Chairman of the Board, Vice President
of Compliance, and Secretary

 

CONFIDENTIAL

 

Page 2 of 2